Citation Nr: 1142913	
Decision Date: 11/22/11    Archive Date: 12/06/11

DOCKET NO.  08-17 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The Veteran served on active duty from August 1970 to May 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2005 decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Montgomery, Alabama.

In October 2009, the Veteran testified at a personal hearing over which the undersigned Acting Veterans Law Judge presided while at the RO.  A transcript of that hearing has been associated with his claims file.
 
This matter was previously before the Board in June 2010 at which time it was remanded for additional development.  It is now returned to the Board. 


FINDING OF FACT

The Veteran did not serve in combat; there is no credible corroborating evidence of his alleged noncombat stressors. 


CONCLUSION OF LAW

The criteria for the establishment of service connection for PTSD have not been met.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304 (2011).







REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in April 2005, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011) and 38 C.F.R. § 3.159(b) (2011).  Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate the claims; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  Although he was not notified of how disability ratings and effective dates of awards are assigned, this decision denies, and does not grant the benefit sought.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice in this case was less than adequate.  

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002 & Supp. 2011) and 38 C.F.R. § 3.159(c) (2011).  Service treatment records have been associated with the claims file.  All identified and available treatment records have been secured.  A VA examination or medical opinion is necessary when:  (1) There is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) there is evidence establishing that an event, injury, or disease occurred in service (or evidence of certain diseases manifesting during an applicable presumption period); (3) there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) there otherwise is sufficient competent medical evidence to make a decision on the claim.  38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  With respect to the third of these factors, the United States Court of Appeals for Veterans Claims (Court) has held that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Here, the second of the factors outlined above is not met (There is no credible corroborating evidence of a stressor event in service.); consequently, a psychiatric evaluation to conclusively resolve the question of whether the Veteran has a diagnosis of PTSD is not necessary (as such examination could not verify the occurrence of an alleged stressor event).

The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is also met.  Accordingly, the Board will address the merits of the claim.

Service connection

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303 (2011).

Service connection for a psychosis may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(1).  See also 38 U.S.C.A. § 1154(b).  If the Veteran did not engage in combat, or if there is a determination that the Veteran engaged in combat but the claimed stressor is unrelated to such combat, there must be independent evidence to corroborate the Veteran's statement as to the occurrence of the claimed stressor.  Doran v. Brown, 6 Vet. App. 283, 288-89 (1994).  The Veteran's testimony, by itself, cannot, as a matter of law, establish the occurrence of a non-combat stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  Cohen v. Brown, 10 Vet. App. 128, 142 (1997); Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996).  

"Just because a physician or other health professional accepted appellant's description of his Vietnam experiences as credible and diagnosed appellant as suffering from PTSD does not mean the [Board is] required to grant service connection for PTSD."  Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) and Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  

A revision of 38 C.F.R. § 3.304(f)(3)(effective July 13, 2010)(which would apply in the instant case, if pertinent, as an appeal in this matter was before the Board but not yet decided on July 13, 2010) does not, in fact, apply as there is no evidence that shows that the Veteran serve in combat, and the record does not show or suggest he had any exposure to terrorist activity.

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decisions, there is no need to discuss in detail every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, regarding the claim. 

The Veteran's service treatment records show no complaints of, nor treatment for a psychiatric disorder.  On separation examination psychiatric clinical evaluation was normal.

In April 2005, the Veteran submitted a claim for PTSD attributing his stress to being assigned to an aircraft carrier, even though he requested not to.

On June 2005 VA mental health outpatient visit, the Veteran reported that he did not have any particular problems with his emotions or nerves.  He reiterated his stressor as being placed on an aircraft carrier with a health problem.  He reported that he was also irritable.  He denied any past psychiatric treatment.  Mental status evaluation revealed a casually dressed male who was pleasant and cooperative; his speech was regular rate and normal tone; he did not endorse auditory or visual hallucinations; no delusions were elicited; this thought process was organized and goal directed; no suicidal or homicidal ideations were present on exam; his mood was euthymic; his affect was pleasant; his insight and judgment were good; he was alert and oriented in all spheres.  The examiner noted that he could not detect any formal thought or mood disorder on the exam.  He also noted that the Veteran did not appear to have PTSD.  Axis I documents "No diagnosis".

In April 2005, the RO requested the Veteran's personnel file from the National Personnel Records Center (NPRC).  In June 2005, NPRC responded:

"The NPRC has conducted an extensive and thorough search of the records among our holdings.  We were unable to locate the records identified in your request.  On the basis of the request presented to NPRC, we have concluded that the records either do not exist or that the records are not located at NPRC."

In a September 2005 statement, the Veteran reported a second stressor.  He stated that while he was in basic training, around 2:00 or 3:00 a.m., he, along with the other recruits, were awakened by lights being turned on.  He said that there was blood all over the floor leading into the head.  He stated that one of the recruits had cut both of his arms with a razor blade.  He indicated that after the recruit was removed from the barracks, the Company Commander told them that the next time something like that would happen that they better cut their wrists vertical.  The Veteran said that he was shocked by the incident, and still dreams about it.

VA treatment records include a March 2006 mental health record which documents a positive PTSD screening.  August 2006 and October 2006 mental health records document that the Veteran had PTSD-like symptoms.

At the October 2009 Travel Board hearing, the Veteran reiterated the stressor event.  He indicated that it was during basic training from August 1970 to October 1970; that he was stationed in Orlando, Florida; that he was assigned to Company 133; and that his commander was Ship-fitter First Class Durbin.
Pursuant to the June 2010 Remand, the RO attempted to verify the stressor.  In June 2010 the NPRC noted:

"The allegation has been investigated and the following results were found:  Morning/sick reports were not maintained by the Navy or Marine Corps."

In December 2010 the United States Army and Joint Services Records Research Center (JSRRC) responded:

"We coordinated our research with the Naval History and Heritage Command, Operation Archives, Washington Navy Yard, DC, the custodian of US Navy shore station histories for 1970.  The Operational Archives does not maintain a 1970 history for Recruit Training Command (RTC), Orlando, Florida.  However, we reviewed the 1970 command history submitted by the Naval Training Center (NTC), Orlando.  The history does not document the incident as described by [the Veteran].  The Casualty Assistance Division, Navy Personnel Command (NPC), Millington, TN, policy is that no records are saved beyond six years for injuries regardless of the circumstances."

The Veteran claims he has PTSD as the result of a fellow recruit who attempted suicide while they were in basic training.  Although he served during a period of war, he is not shown to have served in an area of combat or to have engaged in combat.  Accordingly, to substantiate his PTSD claim there must be credible supporting evidence corroborating his alleged stressor events in service.  See Cohen, 10 Vet. App. at 128.  As the evidence of record does not establish that the Veteran served in a location that would involve "fear of hostile military or terrorist activity", the relaxed evidentiary standards of 38 C.F.R. § 3.304(f)(3) do not apply (and remand for RO consideration under the revision to § 3.304 is not warranted).  

While no examiner has provided a PTSD diagnosis in accordance with DSM-IV, VA mental health providers document that the Veteran has PTSD symptoms based on painful events in service.  To substantiate his claim of service connection for PTSD, the Veteran must further show that the diagnosis is based on a stressor event in service that is corroborated by credible supporting evidence.  
The Veteran provided sufficient detail regarding one of the alleged stressors (i.e., fellow recruit attempted suicide and there was blood all over their barracks); and based on such information, the RO undertook an exhaustive search to verify such stressor, but was unsuccessful.  As there is no credible supporting evidence of an in-service stressor, the record is insufficient to establish that the Veteran has PTSD  that is related to an in-service incident.

The Board again notes that VA records documents, and examiners indicated a positive screen for PTSD.  However, this finding is based on the Veteran's unsupported history of stressor events that occurred while he was in basic training.  A medical opinion premised upon an unsubstantiated account is of no probative value and does not serve to verify the occurrence described.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993); Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996) (finding that an opinion by a mental health professional based on a postservice  examination of the Veteran cannot be used to establish the occurrence of a stressor).  Without evidence that the Veteran engaged in combat or credible supporting evidence of an in- service stressor, even unequivocal medical evidence that a  claimant has a diagnosis of PTSD is insufficient to establish that the PTSD is service-related, so as to substantiate a claim of service connection.  38 C.F.R. § 3.304(f).

The Board recognizes the Veteran's contentions that he has PTSD as a result of his period of active service.  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

To the extent that the Veteran is able to observe continuity of his symptoms, his opinion is outweighed by the evidence of record.  Simply stated, his service treatment records (containing no competent evidence of a psychiatric disorder) and post-service records (showing no competent medical evidence linking a current psychiatric disorder (PTSD) to his active service) outweigh his contentions.

Where a determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required.  See Grottveit v. Brown, 5 Vet. App. 91, 93   (1993).  While the Board is sympathetic to the Veteran's claim, and he is certainly competent to describe that which he experienced in service, any contentions by the Veteran that he has current PTSD that is manifested as a result of active service are not competent.  There is no indication that he possesses the requisite medical knowledge or education to render a probative opinion involving medical diagnosis or medical causation.  See Cromley v. Brown, 7 Vet. App. 376, 379 (1995).

In summary, the record does not show that the Veteran engaged in combat with the enemy and there is no credible supporting evidence of his alleged stressors.  Thus, a threshold requirement for establishing service connection for PTSD is not met.  In light of the foregoing, the preponderance of the evidence is against the Veteran's claim.  Thus, the benefit of the doubt rule does not apply; the claim must be denied.


ORDER

Service connection for PTSD is denied.



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


